DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract. This is a fundamental economic practice of long standing, and is therefore a method of organizing human activity. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the roulette wheels are well-known in the art and the display is part of an unclaimed generic computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-11 & 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Snow et al. (United States Pre-Grant Publication 2017/0092037)
Claim 1:  Snow teaches a method for enabling roulette side bets. (¶ 0013) Snow teaches accepting a standard bet placed by a player for a first game cycle of roulette on a first roulette machine during a period. (¶ 0006) When only the standard bet is placed, at a specified time, launching a first roulette ball moving on a first roulette wheel (304) of the first roulette machine. (Note that the game cannot play unless a ball is launched.  The side 
	Regarding the newly-added limitation, Snow teaches that the first and second wheels may be used concurrently. (¶ 0206) This is interpreted as launching the first and second balls simultaneously.  
Claim 4:  Snow teaches providing a graphical user interface on a display configured to enable the player to make the side bet. (¶ 0010)
Claim 9:  The side bet is based on a specified one of the first result or the second result matching a specified number selected by the player during placement of the side wager. (¶ 0013 is interpreted as requiring the number generated by the 1st roulette wheel to be identical to the number generated by the 2nd roulette wheel in order to win the side bet.)  Since both numbers have to match each other and the selected number, then side bet is based on a specified one of the first result or the second result matching a specified number selected by the player during placement of the side wager.  It cannot be otherwise.
Claim 10:  The side bet is based on either the first result or the second result matching a specified number selected by the player during placement of the side wager.  If they both have to match, then the 1st or 2nd result must also match.  
Claim 11:  The side bet is based on both the first result and the second result matching a specified number selected by the player during placement of the side wager.  See claim 9.
Claim 18:  The side bet is based on the first result matching a first number randomly generated for the player and the second result matching a second number randomly generated for the player.  Both randomly generated numbers (i.e., roulette results) must match.  See claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. as applied to claim 1, and further in view of Grubmueller (United States Pre-Grant Publication 2019/0244469).
Claim 2:  Snow teaches the invention substantially as claimed including operating multiple roulette machines in parallel, but fails to teach  monitoring inertial information associated with the first roulette ball moving on the first roulette wheel of the first roulette machine during the first game cycle of roulette; monitoring inertial information associated with the second roulette ball moving on the second roulette wheel of the 
Claim 3:  Snow teaches launching a first roulette ball includes specifying a first launch speed for the first roulette ball, wherein launching a second roulette ball includes specifying a second launch speed for the second roulette ball, and wherein adjusting includes adjusting one or more of the first launch speed and the second launch speed in subsequent game cycles of the first roulette machine and the second roulette machine.  (¶ 0106)
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow as applied to claim 4 above and further in view of Dabosh (United States Pre-Grant Publication 2006/006044).
Claim 5:  Snow teaches the invention substantially as claimed but fails to teach that the side bet is based on an aggregate (i.e., a summation) of the first result and the second result matching a specified number selected by the player during placement of the side wager. Dabosh, another system for wagering on multiple roulette outcomes, teaches a bet is based on an aggregate (i.e., a summation) of the first result and the second result matching a specified number selected by the player during placement of the side wager. (Abstract & Fig 3)  The result is a game of chance that has a bell curve of odds for the available outcomes, permitting maximum prizes which are high relative to what is currently available for this kind of game. (Abstract) This attracts players.  (See ¶ 0003 which states, “Generally players are attracted by high maximum payouts, however small the odds of such a maximum payout.”) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Snow in view of Dobash such that the side bet is based on an aggregate (i.e., a summation) of the 
Claim 6:  The specified number is based on an aggregate total of numbered slots on the first roulette wheel and the second roulette wheel. In other words, the specified number is a sum of the slots each ball lands in on its particular roulette wheel.  See Dobash Fig 3, S3-S5.
Claim 7:  The specified number is within a number range based on an aggregate total of numbered slots on the first roulette wheel and the second roulette wheel.  A single number is a range of numbers.  
Claim 8:  The number range is a subset of the aggregate total of numbered slots. A single number is a subset of the aggregate total of numbered slots.
Claim 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow as applied to claim 4.
Claim 12-17:  Snow teaches the invention substantially as claimed but fails to teach that the side bet is based on the results indicated in claims 12-17.  The choice of side bet winning conditions is clearly a matter of design choice – they can be any condition selected by the designer that provide the desired level of profitability. Those of ordinary skill design games to achieve the desired level of profitability in order to stay in business. This is the most basic function in the industry.
Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the previous office action fails to explain why the additional elements (i.e., the roulette wheels that have been around in one form or another since the 17th century) do not add “significantly more” to the abstract idea. The roulette wheels are used in the usual manner. There is no improvement to the roulette wheel. The only thing that can be considered to be remotely inventive is the abstract idea. Using well-known, convention devices used in their normal fashion (i.e., to select numbers/colors using a ball and a spinning wheel) cannot add “significantly more” to the abstract idea.
Applicant argues that the claims provide specific, practical, and technical solutions for enabling side bets. But there is no technical solution to any technical problem. At most, Applicant is claiming that spinning the wheels is a “technical solution to a technical problem.” But no technical problem exists – and the idea of spinning the wheels at the same time does not constitute a “technical solution” even if there was a “technical problem.”
Applicant’s arguments concerning the art rejections are based on the amended claims and are answered in the rejection above.
For these reasons, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799